UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SERGIO MARTHA-MARQUEZ,

                Defendant - Appellant.



                            No. 12-4288


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCELINO ALDAY-LOPEZ,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:11-cr-00105-FL-2; 5:11-cr-00105-FL-4)


Submitted:   January 29, 2013             Decided:   February 14, 2013


Before DUNCAN, DAVIS, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Steven Ennis Hight, Raleigh, North Carolina; Wayne Buchanan
Eads, Raleigh, North Carolina, for Appellants. Jennifer P. May-
Parker,   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In these consolidated appeals, Sergio Martha-Marquez

and   Marcelino     Alday-Lopez   (collectively   “appellants”),   appeal

their convictions and respective seventy-eight and seventy-two

month sentences of imprisonment based on their guilty pleas to

assault causing serious bodily injury, in violation of 18 U.S.C.

§ 113(a)(6) (2006).        In accordance with Anders v. California,

386 U.S. 738 (1967), the appellants’ counsel have filed a brief

certifying that there are no meritorious issues for appeal but

questioning whether the appellants’ sentences are greater than

necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a)

(2006).      Although notified of their right to do so, neither

appellant has filed a supplemental brief.         We affirm.

           We review sentences for reasonableness, using an abuse

of discretion standard.       Gall v. United States, 552 U.S. 38, 51

(2007).   We must first review for significant procedural errors,

including improperly calculating the Guidelines range, failing

to consider the 18 U.S.C. § 3553(a) (2006) factors, sentencing

under clearly erroneous facts, or failing to adequately explain

the sentence.       Id. at 51; United States v. Evans, 526 F.3d 155,

161 (4th Cir. 2008).        Only if we find a sentence procedurally

reasonable    may    we   consider   its   substantive   reasonableness.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).



                                     3
              Here, our review of the record indicates no procedural

error in the imposition of the appellants’ sentences.                               Further,

the    district       court   adequately           explained       the    basis     for    the

appellants’ within-Guidelines range sentences based on the goals

of    18   U.S.C.     § 3553(a),      and     we     find     nothing         to   rebut    the

presumption of reasonableness.                     United States v. Powell, 650

F.3d 388, 395 (4th Cir.), cert. denied, 132 S. Ct. 350 (2011).

              In accordance with Anders, we have reviewed the entire

record and find no other meritorious issues for appeal.                                     We

therefore affirm Alday-Lopez’s and Martha-Marquez’s convictions

and sentences.         This court requires that each counsel inform his

client,      in    writing,   of    his     individual      right        to    petition     the

Supreme      Court    of   the     United    States     for       further      review.       If

Alday-Lopez or Martha-Marquez requests that a petition be filed,

but    his    counsel      believes         that     such     a    petition        would    be

frivolous, counsel may move in this court for leave to withdraw

from representation.             Counsel’s motion must state that a copy

thereof      was     served   on    his     client.         We     dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                    AFFIRMED




                                              4